Citation Nr: 0837380	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk






INTRODUCTION

The veteran served on active duty from June 1984 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that increased the 
rating for dysthymic disorder from 10 to 30 percent 
disabling, effective November 20, 2004.


FINDING OF FACT

The veteran's dysthymic disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as:  
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9433 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently in receipt of a 30 percent rating 
for his disability under DC 9433, which applies to dysthymic 
disorder.

Under Diagnostic Code 9433, a 30 percent rating is assigned 
for a mental disorder (including dysthymic disorder) when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9433.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

A September 2004 private treatment record shows that the 
veteran stopped working after being physically attacked and 
severely beaten in November 2003 by a group of men in the 
course of his duty as a police officer.  The veteran reported 
that he had a lot of anger and that he was uncomfortable 
around people sometimes.  He stated that a VA physician gave 
him a diagnosis of social anxiety disorder but asserted that 
he did not think he had that disorder.  He stated that he was 
"still damn jovial" but sometimes avoided being around 
people.  He also stated that he was depressed sometimes, 
which made him procrastinate, and was sometimes withdrawn.  
Reportedly, the veteran's wife wrote a list of things that 
the veteran had to accomplish on a daily basis because his 
concentration was not good anymore.  To keep himself busy 
during the day, the veteran took online courses, spent time 
with his pet dogs, and watched television.  The record 
indicated that the veteran had a long history of traumatic 
events and medical problems, the combination of which created 
chronic anxiety and depression.

The physician stated that the veteran became tearful at 
several points in the evaluation and opined that he bottled 
up a lot of emotional conflicts.  It was noted that the 
veteran took care of his own needs and kept track of his own 
medications.  The physician opined that the veteran had some 
features of post-traumatic stress disorder from his military 
experience, which were aggravated by his anxiety and 
depression, as well as anger that he was coping with since 
his November 2003 attack.  The physician stated that the 
veteran was not psychotic and had never hallucinated.  The 
physician concluded that the veteran did not display symptoms 
of a major depression at that time but acknowledged that the 
veteran was not telling him the whole story about some of his 
angry thoughts.  The physician diagnosed the veteran with 
chronic anger, chronic depression and chronic anxiety, and 
found that he felt nervous in social situations and had 
difficulty relaxing.  Furthermore, the physician stated that 
the veteran's problems could be traced to the veteran's 
military experience in Desert Storm and were exacerbated by 
more recent traumatic events at his job.  The physician's 
prognosis was that the veteran's capacity to adjust 
emotionally would be affected in the future by his physical 
problems, some of which developed many years ago while others 
developed after the November 2003 attack.  

VA medical records dated from August 2004 to October 2006 
show that the veteran came for a follow-up for his depression 
and anxiety approximately every two months.  In December 
2004, the veteran reported that he experienced crying spells 
and feelings of depression.  At that time he also complained 
of having trouble sleeping with difficulty falling asleep and 
awakening during the night.  The veteran reported problems 
dealing with anger.  However, he reported having pleasant 
mood and affect in most instances, and his appearance, 
speech, mood, and affect were normal.   He described his mood 
as being "some days a lot better, some days a lot worse."  
His appetite had been good, which he attributed to his "good 
cooking."  In February 2005, the veteran reported sleeping 
more during the day and getting adequate rest.  In January 
2006, the veteran reported that his memory fluctuated and 
stated that he used notes to help him remember.  The veteran 
listed unemployment as a stressor, stating he would like to 
return to work but had been told he could only do "light 
duty," and that there were no jobs available in law 
enforcement that met that criteria.  He reported that he 
still preferred to be by himself and was uncomfortable around 
people, but stated that he had learned to deal with it and 
was doing "all right."  He reported using sleeping pills to 
help him sleep.  The veteran's wife disagreed with the 
veteran's statements that his mood had been "okay."  She 
stated that the veteran had dreams about snakes and also 
complained of his short temper, paranoia, anxiety attacks, 
and overall worsening of symptoms in the previous four or 
five months.  The medical records show that the veteran's 
concentration was limited at times due to being easily 
distracted.   However, the veteran was noted to have normal 
thought content with intact memory, and his judgment and 
insight remained adequate throughout his treatment.  He 
appeared well-groomed and dressed appropriately all 
throughout his treatment.  

An October 2004 Social Security Administration examination 
diagnosed the veteran with anxiety-related disorders with 
anxiety as the predominant disturbance and recurrent and 
intrusive recollections of a traumatic experience, which were 
a source of marked distress.  

On VA examination in January 2005, the veteran complained of 
sleeping poorly.  He stated that his mood was pretty good 
most of the time.  The veteran reported feeling frustrated 
because he was unable to work.  There were no abnormal 
movements noted during the interview except for an occasional 
stutter when the veteran felt anxious.  The veteran appeared 
alert and well oriented.  Although he reported having a good 
mood most of the time, he admitted to some crying spells and 
periods of anxiety, as well as feelings of worthlessness.  On 
examination, the veteran's affect was pleasant and 
appropriate.  The examiner noted there were no suicidal or 
violent ideations.  There was no evidence of delusional 
thought process.  The veteran's judgment to avoid common 
danger seemed adequate.  His insight was equivocal, and his 
memory of remote events seemed good.  The veteran continued 
to do some housework and communicate with his friends from 
his military unit who lived in the area.  The examiner found 
that the veteran's symptoms at present appeared to produce a 
moderate level of impairment in both his social and 
industrial area.  The examiner stated that the veteran was 
competent to manage his financial affairs in his own best 
interest.  He diagnosed the veteran with chronic adjustment 
disorder, mixed anxiety and depression, and alcohol abuse in 
sustained remission.  He assigned a Global Assessment of 
Functioning (GAF) Score of 55.  

On VA examination in August 2006, the veteran reported 
depressed mood, irritability, loss of interest in previous 
enjoyable activities, crying spells, insomnia, hopelessness, 
decreased libido, poor concentration, and fatigue.  There was 
no history of a manic episode, and the veteran denied current 
suicidal and homicidal ideation.  The veteran identified 
health problems as a major stressor.  The examiner noted that 
the veteran had had daily psychiatric symptoms of moderate 
severity since 1999 but currently was goal-directed and 
coherent.  The veteran was noted to be unable to work, but 
that was mainly due to his physical problems.  The veteran 
was found to be alert and precisely oriented to time, place, 
person, and situation.  He was cooperative and attentive but 
had poor eye contact.  The veteran described his mood as 
anxious, and appeared irritable and restricted.  He denied 
any auditory or visual hallucinations.  He reported problems 
with recent and short-term memory, but his remote memory was 
intact.  The examiner concluded that the veteran continued to 
meet criteria for dysthymic disorder, but that the mental 
status findings did not demonstrate any major limitations in 
thought processes or communication skills that would preclude 
employability in a low-stress position.  He also found 
moderate impairment in industrial and social functioning and 
noted that the veteran was able to participate in meaningful 
relationships with family members.  The examiner assigned a 
GAF score of 55.  

The veteran testified before a Decision Review Officer in 
July 2006.  Testimony revealed that he stayed at home and 
became sick when he had to go somewhere most of the time.  He 
stated that he had a hard time doing anything, but that he 
still had the desire to do things.  He reported problems with 
short term memory.  He stated that he did a little bit of 
fishing every now and then.  His wife testified that he 
struggled to get up in the mornings and preferred to stay in 
bed all day long with the blinds shut.  She reported that he 
never went outside, did not sleep more than two hours a night 
and had nightmares about snakes or "somebody dead."  She 
asserted that the veteran did not go anywhere, had a moody 
temper that got out of control, got agitated over little 
things, and had no motivation.  She stated that the veteran's 
anxiety and mood swings were his worst problems.  The veteran 
stated that he had been taking anti-depressants and 
specifically prescribed medication to combat his depression 
and anxiety, but started having problems and had to 
discontinue those medications.  He testified that he could 
not maintain employment.  He also stated that he was afraid 
of coming to a VA facility due to his fear of being confined.  

The January 2005 and August 2006 examinations assigned GAF 
scores of 55.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, GAF scores of 55 indicate moderate symptoms 
(flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or co-
workers).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.).

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates the criteria 
for a 30 percent disability rating.  The evidence tends to 
show that the veteran's anxiety and depressive symptoms have 
been moderate in nature.  His treating physicians and the VA 
examiners have reported that he does not have symptoms such 
as homicidal or suicidal ideation.  There is no evidence of 
speech that is intermittently illogical, obscure, or 
irrelevant.  Rather, the veteran's speech is consistently 
noted to be clear and logical.  Assessments of his condition 
show that he has some anger, anxiety, and depression, but do 
not demonstrate that he has near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  Likewise, the medical 
evidence generally shows fair judgment, fair insight, and a 
neat appearance. Impairment of abstract thinking or short-
term memory is not shown.  Thus, the findings do not support 
the conclusion that the veteran has severely impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  While his symptoms have been noted 
to interfere in his ability to relate to others, that factor 
alone is not sufficient to warrant an increased rating of 50 
percent for his anxiety and depressive disorder where the 
overall symptomatology otherwise more nearly approximates the 
criteria for a 30 percent rating.  Accordingly, the Board 
finds that a rating in excess of 30 percent is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the veteran's dysthymic disorder does not warrant an 
increased rating for dysthymic disorder for any period under 
consideration during the course of the claim on appeal.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2004; a rating 
decision in March 2005; and a statement of the case in August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating for dysthymic disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


